Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	Response to Arguments
	Regarding applicant’s arguments on pages 8-10 directed at the rejection of the independent claims:
Examiner agrees that Daniels and Priyarki do not disclose the claim amendment. Examiner respectfully enters Howard et al. (US 20180351888 A1), Howard teaches wherein determining the importance score of the instant message (0043; messages from a seconder) includes obtaining an importance level of a sender of the instant message, (0098; 0122; assigning priority levels for messages based on priority levels of the sender defined by the user)
wherein the importance level was previously assigned the importance level to the sender by the user (0098; user assigned priority level of a sender, which is used for controlling incoming messages)
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the application to modify the teachings of Daniels in view of Prykari in view of Wang to include determining a message priority based on a user assigned sender priority as is taught by Howard
The suggestion/modification for doing is to create sharing and affinity amongst users [0002-0005].

A new grounds of rejection can be found below.





Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1, 7, 8, and 14-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Daniels et al. (US 20060090169 A1) in view of Prykari et al. (US 20120112908 A1) in view of Wang et al (US 20180331986 A1) in view of Howard et al. (US 20180351888 A1)
Regarding claim 1, Daniels teaches a method for controlling instant message notifications, the method comprising: (0008; managing interruptions such as popups from applications such as [0023] instant messaging application)
receiving an instant message for a user; (0027; receiving an instant message for the user by an instant messaging application)
determining a logical coherence state (current focus) of user actions; (0027; determining the users current focus, such as which application is receiving user input at the moment)
determining an importance score (priority level such as 0, 1, 2) for the instant message (instant message based on the instant messaging application) and for a current user action on an electronic device; (0027; 0033; determining the priority level for the instant messaging application)
determining one or more conditions (priority level comparison) for displaying the instant message to the user based on the logical coherence state of user actions, (0027; determining if the instant message should be displayed to the user based on which application the user is currently focused on)
 the importance score (priority level) of the instant message and the importance score of the current user action (application the user is currently using); (0027; 0033; determining the priority level of the application the user is currently using and focus on, and the priority level of the instant messaging application on the current incoming message)
wherein determining the logical coherence state of user actions (users focus) includes analyzing a state of user interaction (application currently receiving keyboard input) with one or more applications (0022-0023; 0027-0028; determining the application the users focused on based on the application being in the foreground and currently receiving keyboard input from the user)
based on a determination that the state of user interaction with one or more applications includes an incomplete user action for the one or more applications, (the application is currently receiving user input) preventing the instant message from being displayed to the user; (0022-0023; 0027; 0028; determining the users focus based on determining a foreground application is currently receiving keyboard input, and if the priority if the incoming notification is less than the current application the user is active on, then ignoring and not displaying the notification in the foreground.  the examiner notes if the user is in the middle of typing something, then it is not complete)
wherein the incomplete user action indicates that the user is in a middle of performing a task (user using the application, and the application is receiving input from the user is equivalent to a task) using the one or more applications (foreground application) (0022-0024; 0027-0028; determining the users focus based on determining a foreground application is currently receiving keyboard input; Examiner notes that a user is using an application for a reason and therefore it is equivalent to a task)
and displaying, via a user interface of the electronic device, the instant message to the user upon the one or more conditions being met, (0027; 0033; displaying the message when priority of the instant messaging application is lower in number indicating it has a greater priority)
Daniels does not disclose wherein determining the importance score of the instant message includes obtaining an importance level of a sender of the instant message, wherein the importance level was previously assigned the importance level to the sender by the user
 wherein a determination that the one or more conditions are being met includes determining that no incomplete user action exists for the one or more applications, 
wherein a manner in which the instant message is displayed is determined based upon which of the one or more conditions are met.
Wherein the manner includes sliding the instant message from a side of a display 
Prykari teaches wherein a determination that the one or more conditions are being met includes determining that no incomplete user action exists for the one or more applications, (0022-0023; 0028; 0036; displaying the notification when the users device is in active idle state; examiner note the interpretation of incomplete action above, and applies the interpretation of receiving user input into the application as being the action, therefore the user device is in active idle state and not receiving user input then it is equivalent to no incomplete user action exists)
wherein a manner in which the instant message is displayed is determined based upon which of the one or more conditions are met (0018; 0027; 0030; 0034; 0052-0053;  and rendering the notification as an alert, pop-up etc based on the triggering conditions, grouping, and the user preferences)
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the application to modify the teachings of Daniels to include methods for determining a user’s activity on a device, and methods for displaying notifications based on conditions
	The suggestion/motivation for doing so is to better manage notifications
Daniels in view of Prykari do not explicitly teach 
wherein determining the importance score of the instant message includes obtaining an importance level of a sender of the instant message, wherein the importance level was previously assigned the importance level to the sender by the user
wherein the manner includes sliding the instant message from a side of a display 
In an analogous art Wang teaches wherein the manner includes sliding the instant message from a side of a display (0084; instant message sliding from the right side of the current interface)
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the application to modify the teachings of Daniels in view of Prykari to include sliding messages from the side of a display as is taught by Wang
The suggestion/modification for doing so is to better provide content to users [0002-0003]
Daniels in view of Pryarki in view of Wang do not explicitly teach wherein determining the importance score of the instant message includes obtaining an importance level of a sender of the instant message, wherein the importance level was previously assigned the importance level to the sender by the user
In an analogous art Howard teaches wherein determining the importance score of the instant message (0043-0054; messages from a sender) includes obtaining an importance level of a sender of the instant message, (0098; 0122; assigning priority levels for messages based on priority levels of the sender defined by the user)
wherein the importance level was previously assigned the importance level to the sender by the user (0098; user assigned priority level of a sender, which is used for controlling incoming messages)
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the application to modify the teachings of Daniels in view of Prykari in view of Wang to include determining a message priority based on a user assigned sender priority as is taught by Howard
The suggestion/modification for doing is to create sharing and affinity amongst users [0002-0005]

Regarding claim 7, Daniels in view of Prykari in view of Wang in view of Howard teach the method of claim 1, and is disclosed above, Daniels further teaches wherein the one or more conditions are obtained from a user profile of the user (0023; wherein the priority levels are provided in the user preferences priority list)

	Regarding claim 8, the claim inherits the same rejection as claim 1 for reciting similar limitations in the form of a system claim (0008; system 0021; processor executing instructions)
Regarding claim 14, the claim inherits the same rejection as claim 7 for reciting similar limitations in the form of a system claim (0008; system 0021; processor executing instructions)
Regarding claim 15, the claim inherits the same rejection as claim 1 for reciting similar limitations in the form of a computer program product claim (0020-0021; instructions stored on non-volatile memory executed by a processor)

Claim 5, 12, and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Daniels et al. (US 20060090169 A1) in view of Prykari et al. (US 20120112908 A1) in view of Wang et al (US 20180331986 A1) in view of Howard et al. (US 20180351888 A1) in view of Lock et al. (US 20160142359 A1)

Regarding claim 5, Daniels in view of Prykari in view of Wang in view of Howard teach the method of claim 1, and is disclosed above, Daniels in view of Prykari in view of Wang in view of Howard does not explicitly teach wherein determining the importance score of the instant message includes analyzing a text of the instant message.  
In an analogous art Lock teaches wherein determining the importance score of the instant message includes analyzing a text of the instant message (0006; analyzing the content/text of a message to calculate an importance score)
	It would have been obvious to one of ordinary skill in the art prior to effective filing date of the application to modify the teachings of Daniels in view of Prykari in view of Wang in view of Howard to include analyzing the text of a message when scoring the importance of the message as is taught by Lock
	The suggestion/motivation is to provide the user with better message organization [0007]

	Regarding claim 12, the claim inherits the same rejection as claim 5 for reciting similar limitations in the form of a system claim (0008; system 0021; processor executing instructions)
Regarding claim 19, the claim inherits the same rejection as claim 5 for reciting similar limitations in the form of a computer program product claim (0020-0021; instructions stored on non-volatile memory executed by a processor)
 
Claims 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Daniels et al. (US 20060090169 A1) in view of Prykari et al. (US 20120112908 A1) in view of Wang et al (US 20180331986 A1) in view of Howard et al. (US 20180351888 A1) in view of Shen et al. (US 20160182420 A1)

Regarding claim 21, Daniels in view of Prykari in view of Wang in view of Howard teach the method of claim 1 one and is disclosed above, Daniels does not disclose but Prykari teaches wherein instant messages are displayed to the in order based upon the importance score assigned to the instant message (0027; rendering notification in a specific order based on priority level)
	Daniels in view of Prykari in view of Wang in view of Howard do not disclose descending order and therefore do not disclose wherein instant messages are displayed to the in descending order based upon the importance score assigned to the instant message
	In an analogous art Shen teaches wherein instant messages are displayed to the in descending order based upon the importance score assigned to the instant message (0042-0043; displaying messages based on priority score in descending order)
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the application to modify the teachings of Daniels in view of Prykari in view of Wang in view of Howard to include displaying messages in a descending order based on importance score as is taught by Shen
	The suggestion/motivation for doing so is to better manage notifications for a user


SECONDARY REJECTION:

Claim 1, 7, 8, and 14-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Daniels et al. (US 20060090169 A1) in view of Prykari et al. (US 20120112908 A1) in view of Applicants Admitted Prior Art hereinafter CurrentAppSpec in view of Howard et al. (US 20180351888 A1)

Regarding claim 1, Daniels teaches a method for controlling instant message notifications, the method comprising: (0008; managing interruptions such as popups from applications such as [0023] instant messaging application)
receiving an instant message for a user; (0027; receiving an instant message for the user by an instant messaging application)
determining a logical coherence state (current focus) of user actions; (0027; determining the users current focus, such as which application is receiving user input at the moment)
determining an importance score (priority level such as 0, 1, 2) for the instant message (instant message based on the instant messaging application) and for a current user action on an electronic device; ; (0027; 0033; determining the priority level for the instant messaging application)
determining one or more conditions (priority level comparison) for displaying the instant message to the user based on the logical coherence state of user actions, (0027; determining if the instant message should be displayed to the user based on which application the user is currently focused on)
 the importance score (priority level) of the instant message and the importance score of the current user action (application the user is currently using); (0027; 0033; determining the priority level of the application the user is currently using and focus on, and the priority level of the instant messaging application on the current incoming message)
wherein determining the logical coherence state of user actions (users focus) includes analyzing a state of user interaction (application currently receiving keyboard input) with one or more applications (0022-0023; 0027-0028; determining the application the users focused on based on the application being in the foreground and currently receiving keyboard input from the user)
based on a determination that the state of user interaction with one or more applications includes an incomplete user action for the one or more applications, (the application is currently receiving user input) preventing the instant message from being displayed to the user; (0022-0023; 0027; 0028; determining the users focus based on determining a foreground application is currently receiving keyboard input, and if the priority if the incoming notification is less than the current application the user is active on, then ignoring and not displaying the notification in the foreground.  the examiner notes if the user is in the middle of typing something, then it is not complete)
wherein the incomplete user action indicates that the user is in a middle of performing a task (user using the application, and the application is receiving input from the user is equivalent to a task) using the one or more applications (foreground application) (0022-0023; 0027; 0028; determining the users focus based on determining a foreground application is currently receiving keyboard input; Examiner notes that a user is using an application for a reason and therefore it is equivalent to a task)
and displaying, via a user interface of the electronic device, the instant message to the user upon the one or more conditions being met, (0027; 0033; displaying the message when priority of the instant messaging application is lower in number indicating it has a greater priority)
Daniels does not disclose wherein determining the importance score of the instant message includes obtaining an importance level of a sender of the instant message, wherein the importance level was previously assigned the importance level to the sender by the user
wherein a determination that the one or more conditions are being met includes determining that no incomplete user action exists for the one or more applications, 
wherein a manner in which the instant message is displayed is determined based upon which of the one or more conditions are met.
wherein the manner includes sliding the instant message from a side of a display 
Prykari teaches wherein a determination that the one or more conditions are being met includes determining that no incomplete user action exists for the one or more applications, (0022-0023; 0028; 0036; displaying the notification when the users device is in active idle state; examiner note the interpretation of incomplete action above, and applies the interpretation of receiving user input into the application as being the action, therefore the user device is in active idle state and not receiving user input then it is equivalent to no incomplete user action exists)
wherein a manner in which the instant message is displayed is determined based upon which of the one or more conditions are met (0018; 0027; 0030; 0034; 0052-0053;  and rendering the notification as an alert, pop-up etc based on the triggering conditions, grouping, and the user preferences)
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the application to modify the teachings of Daniels to include methods for determining a user’s activity on a device, and methods for displaying notifications based on conditions
	The suggestion/motivation for doing so is to better manage notifications
Daniels in view of Prykari do not explicitly teach wherein determining the importance score of the instant message includes obtaining an importance level of a sender of the instant message, wherein the importance level was previously assigned the importance level to the sender by the user
 wherein the manner includes sliding the instant message from a side of a display 
In an analogous art CurrentArtSpec teaches wherein the manner includes sliding the instant message from a side of a display ([Background Section [0002]] Instant messaging applications have become ubiquitous. Other means of displaying incoming instant messages are also used, such as a message notification appearing to slide in from the side of the monitor on top of a current application.)
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the application to modify the teachings of Daniels in view of Prykari to include sliding messages from the side of a display as is taught by CurrentArtSpec
The suggestion/modification for doing so is to better display content to users [0002]
Daniels in view of Pryarki in view of CurrentArtSpec do not explicitly teach wherein determining the importance score of the instant message includes obtaining an importance level of a sender of the instant message, wherein the importance level was previously assigned the importance level to the sender by the user
In an analogous art Howard teaches wherein determining the importance score of the instant message (0043; messages from a seconder) includes obtaining an importance level of a sender of the instant message, (0098; 0122; assigning priority levels for messages based on priority levels of the sender defined by the user)
wherein the importance level was previously assigned the importance level to the sender by the user (0098; user assigned priority level of a sender, which is used for controlling incoming messages)
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the application to modify the teachings of Daniels in view of Prykari in view of CurrentArtSpec to include determining a message priority based on a user assigned sender priority as is taught by Howard
The suggestion/modification for doing is to create sharing and affinity amongst users [0002-0005]



Regarding claim 7, Daniels in view of Prykari in view of CurrentArtSpec in view of Howard teaches the method of claim 1, and is disclosed above, Daniels further teaches wherein the one or more conditions are obtained from a user profile of the user (0023; wherein the priority levels are provided in the user preferences priority list)

	Regarding claim 8, the claim inherits the same rejection as claim 1 for reciting similar limitations in the form of a system claim (0008; system 0021; processor executing instructions)
	Regarding claim 14, the claim inherits the same rejection as claim 7 for reciting similar limitations in the form of a system claim (0008; system 0021; processor executing instructions)
Regarding claim 15, the claim inherits the same rejection as claim 1 for reciting similar limitations in the form of a computer program product claim (0020-0021; instructions stored on non-volatile memory executed by a processor)

Claim 5, 12, 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Daniels et al. (US 20060090169 A1) in view of Prykari et al. (US 20120112908 A1) in view of Applicants Admitted Prior Art hereinafter CurrentAppSpec in view of Howard et al. (US 20180351888 A1) in view of Lock et al. (US 20160142359 A1)

Regarding claim 5, Daniels in view of Prykari in view of CurrentArtSpec in view of Howard teach the method of claim 1, and is disclosed above, Daniels in view of Prykari in view of CurrentArtSpec in view of Howard does not explicitly teach wherein determining the importance score of the instant message includes analyzing a text of the instant message.  
In an analogous art Lock teaches wherein determining the importance score of the instant message includes analyzing a text of the instant message (0006; analyzing the content/text of a message to calculate an importance score)
	It would have been obvious to one of ordinary skill in the art prior to effective filing date of the application to modify the teachings of Daniels in view of Prykari in view of CurrentArtSpec in view of Howard to include analyzing the text of a message when scoring the importance of the message as is taught by Lock
	The suggestion/motivation is to provide the user with better message organization [0007]
	
Regarding claim 12, the claim inherits the same rejection as claim 5 for reciting similar limitations in the form of a system claim (0008; system 0021; processor executing instructions)
Regarding claim 19, the claim inherits the same rejection as claim 5 for reciting similar limitations in the form of a computer program product claim (0020-0021; instructions stored on non-volatile memory executed by a processor)
 
Claims 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Daniels et al. (US 20060090169 A1) in view of Prykari et al. (US 20120112908 A1) in view of Applicants Admitted Prior Art hereinafter CurrentAppSpec in view of Howard et al. (US 20180351888 A1) in view of Shen et al. (US 20160182420 A1)

Regarding claim 21, Daniels in view of Prykari in view of CurrentArtSpec in view of Howard teach the method of claim 1 one and is disclosed above, Daniels does not disclose but Prykari teaches wherein instant messages are displayed to the in order based upon the importance score assigned to the instant message (0027; rendering notification in a specific order based on priority level)
	Daniels in view of Prykari in view of CurrentArtSpec in view of Howard do not disclose descending order and therefore do not disclose wherein instant messages are displayed to the in descending order based upon the importance score assigned to the instant message
	In an analogous art Shen teaches wherein instant messages are displayed to the in descending order based upon the importance score assigned to the instant message (0042-0043; displaying messages based on priority score in descending order)
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the application to modify the teachings of Daniels in view of Prykari in view of CurrentArtSpec in view of Howard to include displaying messages in a descending order based on importance score as is taught by Shen
	The suggestion/motivation for doing so is to better manage notifications for a user

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABDERRAHMEN H CHOUAT whose telephone number is (571)431-0695. The examiner can normally be reached 9AM-5PM Tentative.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Parry can be reached on 571-272-8328. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Abderrahmen Chouat
Examiner
Art Unit 2451



/Chris Parry/Supervisory Patent Examiner, Art Unit 2451